Exhibit Asset Purchase Agreement By and Among The Finish Line Man Alive, Inc. The Finish Line, inc. Man Alive Acquisitions, LLC and The other Entities Listed on Exhibit E June 21, 2009 Table of Contents Article 1. Definitions 1 Article 2. Asset Purchase Transaction; Closing 1 Section 2.1 Assets to be Sold 1 Section 2.2 Excluded Assets 2 Section 2.3 Nonassignable Seller Contracts 3 Section 2.4 Assumed Liabilities 3 Section 2.5 Excluded Liabilities 3 Section 2.6 Ordered Inventory 4 Section 2.7 Purchase Price Rebate 4 Section 2.8 Closing 5 Section 2.9 Allocation of Purchase Price 5 Section 2.10 Nonassignable Leases 5 Section 2.11 Proration of Leases 6 Section 2.12 Escrow 6 Section 2.13 Deliveries by Seller 6 Section 2.14 Three Month Rent Obligation 7 Article 3. Representations and Warranties of Seller 8 Section 3.1 Organization 8 Section 3.2 Authority; No Conflict; Consents 8 Section 3.3 Financial Statements 9 Section 3.4 Title to Assets 9 Section 3.5 Condition and Sufficiency of Assets 9 Section 3.6 Taxes 9 Section 3.7 Employee Benefits 10 Section 3.8 Compliance with Legal Requirements; Governmental Authorizations 10 Section 3.9 Legal Proceedings 11 Section 3.10 Seller Contracts; Assigned Leases; No Defaults 11 Section 3.11 Environmental Matters 11 Section 3.12 Labor Matters 11 Section 3.13 Intellectual Property 12 Section 3.14 No Undisclosed Liabilities 13 Section 3.15 Brokers 13 Section 3.16 Received Inventory 13 Section 3.17 Employees 13 Section 3.18 Gift Cards 13 Section 3.19 Full Disclosure 13 Section 3.20 Leases 13 Section 3.21 No Other Representations or Warranties 14 Section 3.22 Survival 14 Article 4. Representations and Warranties of Buyer 14 Section 4.1 Organization and Good Standing 15 i Section 4.2 Authority; No Conflict; Consents 15 Section 4.3 Certain Proceedings 15 Section 4.4 Brokers 15 Section 4.5 Financial Statements 15 Section 4.6 No Other Representations or Warranties 15 Article 5. Pre-Closing Covenants 16 Section 5.1 Access and Investigation 16 Section 5.2 Operation of the Business of Seller 16 Section 5.3 Landlord Consents 16 Section 5.4 Access 17 Section 5.5 Performance of Obligations 17 Section 5.6 Satisfaction of Representation and Conditions 17 Section 5.7 Other Required Approvals 17 Section 5.8 Notification of Breach 18 Section 5.9 Exclusivity 18 Section 5.10 Reasonable Best Efforts 18 Section 5.11 Press Releases and Announcements 18 Section 5.12 Computer Transition 18 Section 5.13 Inventory 19 Article 6. Additional Covenants 19 Section 6.1 Inspection and Preservation of Records 19 Section 6.2 Tax Matters 19 Section 6.3 Names Following the Closing 19 Section 6.4 Employees 20 Section 6.5 Nonsolicitation and Nonhire Covenants 20 Section 6.6 Special Remedies 20 Section 6.7 Further Assurances 20 Section 6.8 Kick-Out 20 Section 6.9 Transfer Taxes 21 Article 7. Conditions Precedent to Buyer’s Obligation to Close 21 Section 7.1 Accuracy of Representations 21 Section 7.2 Seller’s Performance 21 Section 7.3 No Injunction 21 Section 7.4 Rent Payments 21 Section 7.5 Store Condition 21 Section 7.6 Corporate Approvals 21 Section 7.7 Documents 21 Article 8. Conditions Precedent to Seller’s Obligation to Close 22 Section 8.1 Accuracy of Representations 22 Section 8.2 Buyer’s Performance 22 Section 8.3 No Injunction 22 Section 8.4 Documents 22 Article 9. Termination 22 Section 9.1 Termination Events 22 Section 9.2 Effect of Termination 22 Article 10. Indemnification; Remedies 23 ii Section 10.1 Survival 23 Section 10.2 Indemnification and Payment of Damages by Seller and Finish Line 23 Section 10.3 Indemnification and Payment of Damages by Buyer and Buyer Related Parties 23 Section 10.4 Limitations on Time and Amount Seller and Finish Line 23 Section 10.5 Procedure for Indemnification Third Party Claims 24 Section 10.6 Procedure for Indemnification Other Claims 25 Section 10.7 Effect of Insurance and Taxes 25 Section 10.8 Lost Profits and Special Damages 26 Section 10.9 Exclusive Remedy 26 Section 10.10 No Right of Setoff 26 Article 11. General Provisions 26 Section 11.1 Expenses 26 Section 11.2 Public Announcements 26 Section 11.3 Notices 26 Section 11.4 Jurisdiction; Service of Process 27 Section 11.5 Waiver 27 Section 11.6 Entire Agreement and Modification 27 Section 11.7 Disclosure Letter 27 Section 11.8 Assignments, Successors, and No Third-Party Rights 28 Section 11.9 Severability 28 Section 11.10 Section Headings, Construction 28 Section 11.11 Governing Law 28 Section 11.12 Execution of Agreement 28 Section 11.13 Specific Performance 28 Section 11.14 Finish Line Liability 29 Section 11.15 Buyer Related Parties Liability 29 iii Asset Purchase Agreement This Asset Purchase Agreement (this “Agreement”) is made as of June 21, 2009 (the “Signing Date”), by and among Man Alive Acquisitions, LLC, a Delaware limited liability company(“Buyer”), each of the other parties listed in Exhibit E (each a “Buyer Related Party” and collectively the “Buyer
